Citation Nr: 9906614	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-01 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to May 
1991.  The Department of Veterans Affairs (VA) Regional 
Office (RO) originally denied service connection for a 
chronic acquired psychiatric disability in July 1992.  The RO 
notified the veteran of its decision and of her right to 
appeal it within one year thereof in August 1992, but she did 
not file a timely appeal.  She applied to reopen the claim in 
October 1993.  In September 1994, the RO held that new and 
material evidence had not been received to reopen the claim, 
and she appealed that decision, testifying during a hearing 
at the RO in June 1996.  


FINDINGS OF FACT

1.  The RO denied service connection for a chronic acquired 
psychiatric disability in July 1992, and it notified the 
veteran of her right to appeal its decision within one year 
thereof in August 1992, but a timely appeal was not 
perfected.  

2.  The veteran applied to reopen the claim in October 1993.  

3.  Since the July 1992 RO rating decision, evidence 
regarding a chronic acquired psychiatric disability which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim, 
has been submitted.

4.  There is plausible evidence showing an in-service 
disease, a current chronic acquired psychiatric disability, 
and a nexus between the in-service disease and the current 
disability.



CONCLUSIONS OF LAW

1.  The June 1992 RO decision which denied service connection 
for a chronic acquired psychiatric disability is final based 
upon the evidence which was then of record.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200, 20.201, 20.202, 
20.302, 20.1103 (1998).  

2.  Since the RO's June 1992 decision, new and material 
evidence has been received, and so the claim of entitlement 
to service connection for a chronic acquired psychiatric 
disability is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

3.  The claim of service connection for a chronic acquired 
psychiatric disability is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Law and Regulations

Service connection 

Service connection may be granted for disability resulting 
from disease or injury which was incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).  The service incurrence of 
psychosis may be presumed if it is manifested to a degree of 
10 percent within one year of discharge from a period of 
active service lasting 90 days or more.  38 U.S.C.A. 
§§ 1101(3), 1110, 1112(a), 1131, 1137 (West 1991 & Supp 
1998).  

Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

Congenital or developmental defects as such are not diseases 
or injuries for the purposes of service connection.  38 
C.F.R. §§ 3.303(c), 4.9 (1998); see Winn v. Brown, 8 Vet. 
App. 510, 516 (1996), and cases cited therein.

Finality

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1998).  
Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the secretary shall reopen the claim and review 
the former disposition of the claim."  

In determining whether to reopen previously and finally 
denied claims, a three-step test was recently announced by 
the U.S. Court of Appeals for Veterans Claims (the Court).  
See Elkins v. West, U.S. Vet. App. No. 1534 (Feb. 17, 1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring that 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  See Winters v. West, U.S. Vet. App. No. 97-2180 
(Feb. 17, 1999).

New and material evidence

"New and material evidence" is defined as "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998).  The Secretary's definition at 
38 C.F.R. § 3.156(a) must be given deference.  Cf. Hodge v. 
West, No. 98-7017 (Fed. Cir. September 16, 1998) (held that 
Court-manufactured test in Colvin v. Derwinski, 1 Vet. App. 
171 (1991), which had imposed a requirement that the 
additional evidence added to the old evidence had to, in 
aggregate, present a reasonable possibility of changing the 
outcome of the prior decision in order for it to be new and 
material possibly required more than the Secretary had 
required historically prior to promulgation of the regulation 
possibly required more than the Secretary had intended in 
promulgating the regulation).  In Hodge, the Court noted that 
some new evidence could contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  It felt that the Colvin 
test might suppress review of those types of situations, and 
that was part of the reason it invalidated the Colvin test.  

Well grounded claim requirements

As discussed above, the Board is required to determine 
whether or not a claim is well grounded if it reopens it 
based upon new and material evidence.  If the Secretary finds 
such claim to be well grounded, it must take steps to assist 
the claimant pursuant to 38 U.S.C.A. § 5107.  See Elkins and 
Winters, supra.  

Pursuant to 38 U.S.C.A. § 5107(a), "a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990). Such a claim need not be 
conclusive, but it must be accompanied by supporting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well-grounded, the record must 
contain three types of competent evidence: (1) evidence of 
the current disability, usually shown by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service, shown by lay or medical evidence; and (3) 
evidence of a nexus between the in-service injury or disease 
and the current disability.  See Epps v. Brown, 9 Vet. App. 
341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996).  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded claim requirement of 38 
U.S.C.A. § 5107(a). See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (medical and some lay evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).  The credibility of evidence is 
presumed for the purposes of determining whether the claim is 
well grounded.  Elkins, citing, et al., Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

Factual Background

The "old" evidence and rating decision

Previously, there was evidence of record that the veteran had 
a borderline personality disorder in service, and that her 
bulimia/anorexia had existed prior to service and was not 
aggravated by service.  There were also service medical 
records which showed that consideration had been given to 
diagnosing the veteran with a psychosis or a cyclical mood 
disturbance in service, but later records repeatedly 
diagnosed borderline personality disorder and 
bulimia/anorexia instead.  

In July 1992, the RO denied service connection for the 
personality disorder in light of 38 C.F.R. § 3.303(c) 
(personality disorders can not be service-connected) and also 
denied service connection for the bulimia/anorexia, on the 
basis that it existed prior to service and was not aggravated 
by service.  The RO notified the veteran of her right to 
appeal its decision within one year thereof in August 1992.  
She filed a notice of disagreement, but she did not perfect 
an appeal of that decision after the statement of the case 
was mailed to her in October 1992.  No substantive appeal was 
ever received by the RO for the July 1992 decision.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.302. 

The additional evidence

In December 1994, the veteran's VA psychiatrist wrote a 
letter which noted the veteran's in-service symptoms as 
reported to him by her, and which reported that they had been 
compared to the symptoms present during treatment.  The 
psychiatrist noted that the symptoms which the veteran had 
had after service were "quite similar" to those which she 
indicated to him she had had in service.  Noting this, he 
stated that it seemed plausible to him that the veteran was 
continuing to experience a psychotic disorder which was first 
manifested during her tenure in the military.  The current 
diagnosis for treatment purposes was a psychosis.

The veteran has recently claimed that she has post-traumatic 
stress disorder (PTSD) due to an incident in service 
involving a male servicemember in November 1986.  The 
incident's described occurrence is reported in service 
medical records from that month.  A February 1995 VA medical 
record shows a diagnosis of psychosis with a history of PTSD.  

The veteran was provided a VA psychiatric examination in July 
1996 in association with her assertion that she has PTSD due 
to the November 1986 incident.  The examiner was asked to 
render an opinion as to a relationship between her "current 
mental disorder and the symptoms treated during active 
military service", and to "indicate probable onset of 
current mental disorder."  The psychiatrist diagnosed, inter 
alia, depressive disorder; psychotic disorder; substance 
dependence, in remission; some symptomatology of PTSD; and a 
borderline personality disorder, by history.  The 
psychiatrist opined that the veteran had a "borderline 
personality disorder and depressive and psychotic disorder 
that are commonly associated with people having this type of 
characterological problems.  This disorder is not secondary 
to the patient's experiences in the military as evidenced by 
the presence of this symptomatology prior to her involvement 
with the military and the nature of natural history of these 
type of disorders." (sic)  As far as PTSD was concerned, the 
psychiatrist stated that if the veteran wanted to pursue that 
as a diagnosis, she would have to be cooperative in a 
psychiatric interview, to the extent that that would involve 
her discussing in more detail the nature of the November 1986 
incident and the symptomatology which she now has related to 
it.  

Analysis

The July 1992 RO rating decision became final because the 
veteran did not perfect an appeal in accordance with the 
applicable law and regulations.  See 38 U.S.C.A. § 7105 and 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103.

Since a psychosis in service had previously been suspected 
but decided against by health-care providers in favor of a 
personality disorder, and since there is now evidence of a 
current psychosis and evidence that it had its onset in 
service, i.e., the December 1994 opinion by the veteran's VA 
psychiatrist, there is new and material evidence to reopen 
the claim.  The December 1994 VA psychiatrist's report is new 
and material evidence, because the credibility of evidence 
must be presumed for the purpose of determining whether it is 
new and material, see Justus v. Principi, 3 Vet. App. 510, 
513 (1992), and because whether it is new and material is to 
be judged based upon what evidence was previously lacking, 
see Evans, supra.  

Since new and material evidence has been received, the Board 
must next determine whether or not the claim is well grounded 
under Elkins and Winters.  For the purposes of the following 
discussion, the credibility of the evidence is presumed to 
determine whether it is sufficient to well ground the claim.  
See King v. Brown, 5 Vet. App. 19, 21 (1993). 

In this case, the evidentiary scenario is one where there is 
competent evidence of in-service mental disease, there is 
competent medical evidence of current chronic acquired 
psychiatric disability, and there is competent medical 
evidence that the current psychosis (the operating diagnosis, 
according to the December 1994 VA psychiatrist's letter, 
which supplies the nexus element) had its onset in service.  
Thus, all three prongs of the Caluza well groundedness test 
are present, so the claim is well grounded.  To that extent, 
the claim is granted.


ORDER

New and material evidence having been received, the prior 
claim of entitlement to service connection for a chronic 
acquired psychiatric disability is reopened.

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disability is well grounded.


REMAND

Based on a review of the evidence, the Board is of the 
opinion that development of the evidence in accordance with 
38 U.S.C.A. § 5107 is necessary.  In particular, a VA 
psychiatric examination is needed.  It is noted that the 
exact nature of the veteran's psychiatric disability[is] and 
their relationship to service remains unclear.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  A VA psychiatric examination of the 
veteran should be scheduled.  The claims 
folder and a copy of this remand must be 
made available to the psychiatrist prior 
to the examination and must be carefully 
reviewed in conjunction with the 
examination and completion of the 
examination report.  

The examination report must indicate 
what psychiatric disabilities are 
currently present.  The examination 
report must also indicate whether it is 
at least as likely as not that any of 
the veteran's currently diagnosed 
psychiatric disorders had its onset 
either in service or within the year 
following her service discharge.  If a 
psychiatric disability pre-existed 
service, it should be indicated whether 
such disability was aggravated beyond 
the expected natural progress of the 
disease due to her service.    

The veteran asserts that she has PTSD 
which she contends is related to an 
in-service incident which is reported in 
two November 1986 service medical 
records.  The examining psychiatrist 
should specifically discuss whether PTSD 
is present and if so its relationship to 
the claimed stressor.

Reasons for any opinion expressed should 
be provided.  The report of the VA 
examination should be associated with 
the veteran's claims folder.

2.  After ensuring that the above has 
been satisfactorily completed, the RO 
shall consider de novo the matter of 
service connection for a chronic 
acquired psychiatric disability, in 
light of all the evidence of record, 
including evidence which was submitted 
by the veteran and received at the Board 
in September 1998 without waiver of RO 
consideration.


3.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be furnished a 
Supplemental Statement of the Case and 
be given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on any 
questions at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

The Board notes that it is incumbent upon the veteran to 
cooperate with the VA psychiatrist who is to examine her.  As 
the United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims) (Court) stated 
in Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See also 
38 C.F.R. § 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).


In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

- 12 -


- 14 -


